Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: For the reasons argued by applicant in their remarks and also since the closest prior art, Rex (US 3,608,118), does not include all of the claimed limitations as understood in light of the specification as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Rex reference in the manner required by the claims and further it would not be obvious to make the type and number of modifications needed to achieve the claimed invention in view of the known prior art.
Furthermore, though each independent claim states “the drive belt” in lines 6 & 9, it is clearly understood that in line 6 this is the “the drive belt” of the first holding element while in line 9 it is “the drive belt” of the second holding element. This is clear in the figures and written specification that this is the only way they can achieve “spacing the first holding element .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Costa (US 5,716,187) teaches a motor on a belt spindle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,TH,F 6:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652